tax_exempt_and_government_entities_division number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter ce department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b c d e g h j k l m n o p q r s t u v we x xx y dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 consideration letter cg catalog number 47630w was given as to whether you qualify under any other paragraph under sec_501 and we have determined you have not the basis for our conclusion is set forth below issue sec_1 does the factual record in the administrative file demonstrate that you fail to meet the operational_test under sec_1_501_c_3_-1 yes for the reasons stated below did you fail to submit additional information to the internal_revenue_service upon request and does your lack of response constitute another basis for denying your application under sec_501 yes for the reasons stated below facts you were incorporated on date x under the laws of the state of a for charitable educational and scientific purposes and specifically as training and education programs to benefit social development your directors are b c d and e b is also your president and ceo to have research_and_development projects as well article sec_2 of your bylaws state you have been conduct technology assessment exchange and transfer medical and pharmaceutical research_and_development information_technology internet e-commerce training programs and others established with an objective to your proposed activities are as follows a you identify potential public interest technology projects pitp in need of funding b you want to develop an evaluation system for public technology espt the function of c which is to evaluate potential pitps the espt-ranked projects will be put out on a not-for-profit auction site’ a web-based platform d persons and entities log into the auction site and if one finds a pitp to which he she signifies their willingness to donate you find the person best fitted to conduct the project e you exercise little or no effectual oversight or control of the project once you have matched it with a donor and a project manager’ facilitating donations for financing public interest technology projects in addition to you have indicated that you will facilitate donations for promoting research and education projects and intellectual_property exchanges and may become engaged in securitization of social technology assets such as public health technologies and environmental technologies you have also indicated that you may engage in research_and_development in partnership with other organizations your platform is based on certain elements of the g system the g system is based on an electronic platform which functions as an online auction site where businesses needing technology or capital can find providers of the same the g project is a public and private partnership sponsored by j an agency involved in international development at the heart of g is an electronic open-neutral-platform market to find a best buyer investments and enables businesses that are technology users to thereby optimizing a return on their technology sales and which gives sellers of technology a wide-open quickly and efficiently letter cg catalog number 47630w buy the most appropriate technologies for their business and investment g was developed to facilitate technology transfers to countries in the developing world through essentially commercial transactions your auction site differs from the g platform in that it is primarily used for the transactions described above in connection with non-profit pitps you will either use the g platform for your non-profit projects under license from h a program of an international_organization or develop your own platform based on g and connected to that system you represented initially that you were engaged in nothing less than implementation of g based on these representations we requested a detailed description of the g system and platform to help us understand how it functioned you did not furnish the descriptions requested on the grounds that the g project for h was now closed and to date have never provided us with a comprehensive description of the functioning of the g platform you now represent that your primary activity is not the implementation of g as an integral system at all you will not in fact be involved in the implementation or development of g circumstances strongly suggest that you were formed to be the non-profit successor to k the private sector parties in the g public-private partnership includes k which you described as an international_organization project executive agency and private company and the m a private p is a software technology company which currently company k according to wikipedia takes part in developing technology exchange systems for government agencies and an international_organization they are the main financer and organizer of the g summit held in n in this conference o was conducted by h’s j the municipality of n m and k for the purpose of planning g k is also involved in the health care industry operating a medical k’s name is healthcare store and providing consulting services to various medical institutions virtually identical to your own k shares your address you have represented that your ceo b is in charge of the g implementation program and that this activity commenced on date y you could not have been involved with g at that date having been incorporated months later on k however was formed as early as and its involvement with g goes back to the date x project’s inception in date nevertheless you maintain that you are not the successor of k or any other entity you were unresponsive to our requests for a description of your relationship to k and ignored our request for a listing of its shareholders you say only that you are an independent organization focusing on non-profit projects and that you might work with k and l a business in which b holds a interest and which like k shares your address you stated that l will be renting space to you but were unresponsive to requests for details about the expected terms of your arrangement with l you have mentioned three projects which appear to be examples of pitps of the kind that will obtain funding through the auction platform the first s described in your application evaluates a new anti-malarial medicine and performs clinical_testing in developing countries you will carry on directly conduct t pre-qualification evaluation training your responses to questions about who developed the medicines you were testing were vague such as our organization does not have any relationship with s yet and currently no contracts or written understandings with letter cg catalog number 47630w in conjunction with the evaluation and testing of the drug you will r are available and documentation of our evaluation of the w project is not available yet the small amount of information that has been submitted indicates you-are conducting the evaluation and testing for r a manufacturer of pharmaceuticals and traditional p medicines standardize traditional natural medicine over the counter the second project is u which will for people without health insurance and produce these medicines at low prices we requested a detailed description of this project but you provided no more details we also asked about r’s involvement in u because its product line appears to consist largely of traditional p herbal medicines you did not respond to this question indicating only that you lacked the funding to pursue research on the project however according to publicly available information on the internet copies of which have been provided to you l through a d b a v markets a the name of project u line of natural remedies under the w brand name the brand name w is the same as the third project is x this project will fund the testing of a traditional natura essential oil blend widely believed to have curative properties you did not identify the person that proposed the project or the manufacturer of the product however the product in question is marketed by v under the w brand name according to publicly available information on the internet you expect to be supported through gifts grants and contributions from the general_public you will not charge users of the platform whether research entities or technology service providers seeking funding or donors desirous of funding their projects a complete detailed description of the integrated system was not provided despite our repeated requests you have not provided detailed and consistent responses to our requests for a clear definition of pitps your criteria for eligibility as a pitp and your criteria and procedures for ranking pitps on the one hand you have represented that your auction site’s purpose like the g platform’s is to support economic development in underdeveloped countries by facilitating technology on the other hand transfers through donor-funded pitps to recipients in the developing world you provide as specific examples of pitps projects promoting public health renewable energy and environmental improvements without reference to international development while a pitp could conceivably involve scientific research you do not appear to restrict pitps to scientific research projects you have not explained in a manner fully responsive to our requests how private interests might not be served through the operation of the auction site you did not for example identify persons or entities related to your officers or directors who might be chosen as project managers you did not provide as requested copies or prototypes of agreements amongst you donors and or project contractors including donor sponsorship research operating intellectual_property and confidentiality agreements you did not clearly describe the rights of the project donors to which you sometimes refer as vendors you have indicated however that any person including a commercial entity that is in a position to exploit the results of the project or a person who may later be chosen as the project manager may propose a pitp to receive funding through your auction site you have not furnished in response to our requests your procedures in handling such proposals you have declined to estimate the percentage of proposals you will receive from such sources letter cg catalog number 47630w you have not been responsive to our requests for detailed descriptions of your control and oversight over funded projects what information you have furnished suggests that once you have matched donors project and project manager you do not have any active role in or oversight of a project you appear to have ceded these functions to the donors and to boards of management and boards of experts that are answerable to donors rather than to yourself you describe yourself as a market overseer’ without direct involvement in the project you appear to have no control_over the disbursement of contributed funds funds donated through your auction site pass directly into the escrow account for the project for which they are designated you have indicated that you consider donations made for pitps promoted on your auction site to be deductible under sec_170 of the code intellectual_property created in the course of the project is shared by the donor and the project team you have been unresponsive to our requests for a detailed description or breakdown of your estimated project related expenses you have been unresponsive to requests for information about your relationship with p business entities non-governmental organizations p nationals or agencies of the government of q denying that you have relationships of any kind with such entities however l has or had an office in n and k helped to organize the g summit together with the municipality of n and m moreover one of your projects is to test an anti-malarial drug produced and marketed by r a p business_entity based in n and the other project aims to increase access to traditional p medicines which may likewise be manufactured by r you have not provided detailed descriptions of these activities responsive to our requests and have not provided a description of your involvement in securitization of social technology assets regarding your proposed partnership with other organizations in engaging in research_and_development you have not provided detailed descriptions of these activities in response to our requests law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of it engages primarily in activities which letter cg catalog number 47630w an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for any of the purposes specified in sec_501 unless it serves public rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled director or indirectly by such private interests sec_1_501_c_3_-1 provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged and the promotion of social welfare the concept of charity was developed in the common_law long before the term was incorporated into the internal_revenue_code scott on trusts sec_368 3rd ed provides a thorough analysis of the generally accepted legal interpretation of the term charitable thus legal precedent for analyzing whether an activity is charitable is not limited to interpretations under sec_501 or its predecessor provisions promotion of health has long been recognized as charitable provided that it is not carried on in a proprietary manner and the class of beneficiaries is sufficiently large and indeterminate to benefit the community as a whole restatement second of trusts sec_368 sec_372 sec_1_501_c_3_-1 in defining the term ‘scientific ’ provides that since an organization may meet the requirements of sec_501 only if a private interest a ‘scientific’ organization must be organized and operated in the public interest therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest it serves a public rather than sec_1_501_c_3_-1 further provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products sec_1_501_c_3_-1 provides that scientific research will be regarded as in the public interest if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a nondiscriminatory basis if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or if such research is directed toward benefiting the public examples of research that meet the last criterion are a research carried on for the purpose of aiding in the scientific education of college or university students b research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public c re- search carried on for the purpose of discovering a cure for a disease or d research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in letter cg catalog number 47630w the community or area revrul_65_1 1965_1_cb_226 describes an organization formed to foster the development and design of labor saving agricultural machinery including the development of new labor saving ideas and methods and to conduct pertinent research in carrying out its purposes the organization undertakes projects to determine the need for the development of agricultural machinery which can plant cultivate or harvest crops of the type which are normally planted cultivated or harvested manually by agricultural laborers upon selecting a project to be developed a grant is made by the organization to an appropriate public agency or firm to develop the necessary machinery the successful development of such machinery is expected to ultimately result in reducing the cost of the particular crops to the public the service held that this activity does not constitute scientific research as being of a type ordinarily carried on as an incident to commercial or industrial operations moreover the development of a new machine is directed toward benefiting those particular manufacturers and any benefit to the public must be considered indirect under these circumstances the organization could not be considered as operating for a public purpose revrul_68_117 1968_1_cb_251 describes an organization formed to help poor rural inhabitants of developing countries in part by conducting a guided self-help program for social and economic development in the rural areas of these countries this program includes furnishing expert guidance to subsistence-level farmer groups on modern agricultural methods livestock and poultry care and up-to-date marketing practices in an effort to raise their standard of living the organization was held to be exempt under sec_501 as relieving the poor and distressed revrul_68_165 1968_1_cb_253 described a similar self-help program which was held to be charitable as relieving the poor and as promoting social welfare the organization joined with similar organization in latin america to promote student and cultural exchanges as well as provided technical and material assistance for self-help projects designed to improve the living conditions of the underprivileged people in latin america in revrul_68_373 1968_2_cb_206 describes a nonprofit organization primarily engaged in testing drugs for commercial pharmaceutical companies these tests are required in order to comply with food and drug administration requirements that drugs be tested for safety and efficacy before they can be marketed as clinical_testing is an activity ordinarily carried on as an incident to a pharmaceutical company's commercial operations such testing does not constitute scientific research nor is manufacturer such testing principally serves the private interest of the manufacturer rather than the public interest but is merely a service performed for the it testing for public safety revrul_68_489 1968_2_cb_210 describes the conditions under which an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations the exempt_organization must ensure use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes letter cg catalog number 47630w revrul_69_632 1969_2_cb_120 holds that an organization composed of members of an industry to develop new and improved uses for products of the industry was not an exempt scientific_organization because the primary purpose of the association's research is to serve the private interests of its creators rather than the public interest revrul_74_587 1974_2_cb_162 describes a nonprofit organization that qualified for exemption under sec_501 by providing low-cost loans to businesses in economically depressed areas because of lack of development capital limited entrepreneurial skills of business owners social unrest and instability in the area and depressed economic conditions in the larger region many businesses in the target areas had declined fallen into disrepair or failed the program is charitable promoting social welfare by relieving the poor and distressed or the underprivileged and combating community deterioration section dollar_figure of revproc_2010_9 2010_1_cb_258 provides in pertinent part follows as exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling the organization must fully describe where the organization in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 441_f2d_364 cir the court stated that special benefits to taxpayers such as tax exemption status do not turn upon general equitable considerations but are matters of legislative grace the taxpayer has the burden to show that it comes within the statutory provision allowing the deduction or exemption comes squarely within the terms of the laws conferring the benefit sought application of law the factual record in the administrative file is sufficient to demonstrate that you fail to meet the operational_test under sec_1_501_c_3_-1 first you will evaluate an anti-malarial medicine and perform clinical_testing in developing countries project s you are conducting the evaluation and testing for r a manufacturer of pharmaceuticals and traditional p medicines this activity is identical to that of the organization letter cg catalog number 47630w described in revrul_68_373 which tests drugs for commercial pharmaceutical companies sec_1_501_c_3_-1 provides that an activity of a type ordinarily carried on as an incident to commercial or industrial operations is not scientific research and consequently is not carried on for a scientific purpose since the cost of testing will be paid from funds you received in the form of tax-deductible contributions rather than through fees paid_by the developer or manufacturer of the drug you are conferring on the entity which would otherwise incur the cost a benefit that is not incidental to the accomplishment of any exempt_purpose like the organization described in revrul_65_1 your clinical_testing is directed toward benefiting a particular manufacturer r and any benefit to the public is indirect under these circumstances the organization cannot be considered as operating for a public purpose as required by sec_1 c - d i secondly l markets the essential oil which will be tested under the x project moreover l markets a whole line of traditional natural medicines under the w brand name which is indistinguishable from the name of project u which strongly suggests that the natural medicines marketed on the l site are the same as the medicines the u project will standardize for production at low prices since you have not provided full descriptions of projects x and u in response to our requests we are precluded from ruling affirmatively that these projects further an exempt_purpose the facts that have been submitted however are sufficient to suggest that it is a substantial purpose of project x to benefit l by enhancing the marketability of w and that it is a substantial purpose of project u to benefit l by enhancing the marketability of the w line of products generally in addition it is likely that projects x and u both involve the testing of products for commercial entities either l or the manufacturers of the products as stated above in mercantile bank trust company v united_states the burden_of_proof that the requirements for tax exemption are met falls upon you by failing to respond to our requests for additional information about these projects which may serve the private interest of l and its part-owner b and involve testing incidental to commercial operations like project s you have not carried your burden to demonstrate that they are exclusively in furtherance of exempt purposes because you have not met the requirement of sec_1_501_c_3_-1 to establish that you are not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thirdly your primary activity is the operation of the web-based auction site where persons interested in having a technology project carried out can obtain funding you have not provided a satisfactory description of the working of the website and of your criteria for accepting a pitp however the partial information you have furnished suggests that you do not propose the projects yourself but accept proposed projects from any source rate them and post them on your auction site there they are matched with donors -- that is persons or entities who are willing to fund - and with the research team or service provider that will actually conduct the project thus you neither fund a project yourself nor conduct it yourself nor do you exercise control or oversight of the project you merely facilitate the posting of pitps on the website as letter cg catalog number 47630w well as the solicitation of funds for pitps you have not however provided information we have requested to help us determine whether the pitps which you facilitate are exclusively in furtherance of purposes described in sec_501 and sec_170 of the code you have not provided a clear and consistent definition of a non-profit pitp nor have you provided a detailed and consistent explanation of the basis for your selection of projects you facilitate although you represent that the pitps support economic development in underdeveloped countries by facilitating technology transfers the specific examples of pitps you provided -- projects promoting public health renewable energy and environmental improvements the economic betterment and ameliorization of living conditions for populations in the third world like the organizations described in revenue rulings and and nor do the projects s u or x appear to involve any transfer of technology to promote international development you have not demonstrated that you will in any other way restrict your support to projects that are exclusively in furtherance of purposes described in sec_501 and sec_170 you also have not demonstrated that you exercise discretion and control_over the funds received through the website and payable to entity which actually carries out the project as required by revrul_68_489 - do not appear to be designed exclusively for it is also your burden to demonstrate that you serve public rather than private interests as required by sec_1_501_c_3_-1 you have not provided information we have requested concerning potential noncharitable beneficiaries of this activity including related entities thus you have not been able to prove to our satisfaction that your web-based auction site for promoting and obtaining funding for non-profit pitps is operated exclusively for exempt purposes within the meaning of sec_501 you have also been unable to demonstrate that you serve public rather than private interests as required by section sec_1_501_c_3_-1 consequently you do not qualify for exemption under sec_501 of the internal_revenue_code the information you have submitted does not further an exempt_purpose per better business bureau above the presence of a single non-exempt purpose if substantial in nature precludes exemption under sec_501 of the code you have not submitted additional information to the internal_revenue_service upon request and your lack of response constitutes another basis for denying your application under sec_501 you have been unwilling to furnish a complete detailed description of the integrated pitp funding system or of the g platform on which it is based you have been unwilling to provide a detailed and consistent explanation of the basis for your selection of projects you facilitate you have been unwilling to provide information we have requested concerning potential noncharitable beneficiaries of this activity including related entities letter cg catalog number 47630w you have not provided as requested detailed descriptions of your control and oversight over funded projects of your activities promoting research and education projects and of intellectual_property exchanges and securitization of social technology assets such as public health technologies and environmental technologies intellectual_property exchanges and securitization of social technology assets may be activities of a commercial character and must be described in full you have not provided informative answers to our questions about your relationships with k and about your relationship with r and other p business entities non-governmental organizations p nationals or agencies of the government of q for example you appear to be related to k although you have not acknowledged the relationship and you have not supplied the information about its ownership that we requested without a full disclosure of your relationship to k we cannot assess whether you are being operated entirely for public purposes or are serving a substantial private interest you have not provided a full description of the x project in response to our requests you have declined to provide a full description of the u project to standardize traditional natural medicine over the counter for people without health insurance and produce these medicines at low prices in addition you have not furnished a satisfactory description or breakdown of your estimated project related expenses you have not fully described the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities including information germane to whether you qualify for exemption pursuant to sec_501 of the code consequently you have failed to demonstrate to the satisfaction of the service that you qualify for exemption as section dollar_figure of revproc_2010_9 indicates your failure to provide the additional information we requested constitutes in and of itself another basis for denying your application under sec_501 your position we attempted to speak to your ceo b and to your authorized representative to obtain your position but neither b nor your authorized representative would speak to us you have however in the course of our exchange of correspondence averred that your responses to our questions were satisfactory and our requests for information repetitive service response to your position your responses failed to furnish the requested information we were frequently obliged to make more than one attempt to obtain certain important information this problem was exacerbated by your preference that our interactions be restricted to exchanges of written information the administrative record indicates problems in communicating via telephone however written correspondence was provided letter cg catalog number 47630w conclusion we are proposing to deny your application based on the following two reasons each of these reasons standing alone is sufficient enough to deny you do not qualify for exemption under sec_501 because you do not meet the operational_test under sec_1_501_c_3_-1 in addition you are not operated exclusively for charitable purposes under sec_1_501_c_3_-1 public rather than private interests as stipulated by sec_1_501_c_3_-1 you do not serve you have failed to submit additional information to the internal_revenue_service upon request consequently you have failed to demonstrate to the satisfaction of the service that you qualify for exemption in accordance with section dollar_figure of revproc_2010_9 your lack of response constitutes in and of itself another basis for denying your application under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of letter cg catalog number 47630w attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax a copy of this letter has been sent to your authorized representative if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
